Citation Nr: 1036763	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  98-05 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss 
disability, and if so whether the claim should be granted.  

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a right foot disability, and 
if so whether the claim should be granted. 

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for headaches, and if so whether 
the claim should be granted.  

4.  Entitlement to service connection for left knee disability. 

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for a left ankle 
disability.

7.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD) from April 27, 2001.

8.  Entitlement to increased compensation based on the need of 
the Veteran's wife for the regular aid and attendance of another 
person. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 
1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.

The PTSD matter came before the Board on appeal of a September 
1997 RO rating decision that denied a rating in excess of 30 
percent for PTSD.  During the course of the appeal, an RO rating 
decision in January 2002 granted a rating of 70 percent effective 
from April 27, 2001.  The Board issued a decision in August 2002 
that inter alia granted a 50 percent rating from October 20, 
1999, to April 26, 2001, but denied a rating in excess of 70 
percent after that date.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which issued an Order in January 2004 that 
granted a joint motion of the parties to vacate and remanded that 
single issue to the Board.

In August 2004 the Board issued a decision again denying an 
evaluation for PTSD in excess of 70 percent from April 27, 2001.  
The Veteran again appealed to the Court.  In October 2005 the 
Court once again granted a joint motion of the parties to vacate 
the Board's decision and remand the issue back to the Board.  The 
Board remanded the issue in January 2007, and the issue has now 
been returned to the Board for further appellate action.

Also on appeal before the Board are an August 2006 RO rating 
decision that denied service connection for disabilities as noted 
on the title page and a September 2007 RO rating decision that 
denied increased compensation based on the need of the Veteran's 
wife for the regular aid and attendance of another person.

The Veteran testified at a hearing before A Hearing Officer of 
the RO  in September 1998 and before the undersigned Veterans Law 
Judge in a hearing at the RO in October 1999; transcripts of both 
hearings are of record.  However, his testimony on those 
occasions is not pertinent to any issue currently before the 
Board; accordingly the hearings are not noted on the title page 
and will not be discussed.
 
The issue of entitlement to an earlier effective date for 
service connection for PTSD has been raised by the record 
but has not been adjudicated by the originating agency.  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the originating agency for 
appropriate action.  


FINDINGS OF FACT

1.  A decision by the Board in March 1991 denied service 
connection for headaches and for hearing loss.

2.  An unappealed RO rating decision in June 1992 denied service 
connection for a right foot disorder.

3.  Evidence received since the Board's decision in March 1991 is 
cumulative or redundant of the evidence previously of record or 
is not sufficient, when considered by itself or with previous 
evidence of record, to raise a reasonable possibility of 
substantiating the claims for service connection for headaches 
and hearing loss.

4.  Evidence received since the RO's rating decision in June 1992 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is sufficient, when considered 
by itself or with previous evidence of record, to raise a 
reasonable possibility of substantiating the claim for service 
connection for a right foot disorder

5.  Arthritis of the right foot and the knees developed more than 
one year following the Veteran's discharge from service and is 
not etiologically related to active service.

6.  A right foot disorder was not caused or permanently worsened 
by the Veteran's service-connected PTSD.

7.  A disorder of the left ankle has not been present at any time 
during the pendency of this claim.

8.  From April 27, 2001, the occupational and social impairment 
from the Veteran's PTSD has more nearly approximated deficiencies 
in most areas than total impairment.
 
9.  The Veteran's wife does not have disabilities that result in 
a requirement for the regular aid and attendance of another 
person to perform.


CONCLUSIONS OF LAW

1.  As new and material evidence has not been received, the 
criteria for reopening the claims for service connection for 
headaches and hearing loss are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009). 

2.  As new and material evidence has been received, the criteria 
for reopening the claim for service connection for a right foot 
disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009). 

3.  A right foot disorder was not incurred in or aggravated by 
active service, its incurrence or aggravation during such service 
may not be presumed, and a right foot disorder is not proximately 
due to or the result of service-connected disability. 38 U.S.C.A. 
§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009). 

3.  A right knee disorder was not incurred in or aggravated by 
active service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

4.  A left ankle disorder was not incurred in or aggravated by 
active service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

5.  A left knee disorder was not incurred in or aggravated by 
active service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

6.  The criteria for a rating higher than 70 percent rating for 
PTSD from April 27, 2001, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).

7.  The criteria for entitlement to increased compensation based 
on the need of  the Veteran's wife for the regular aid and 
attendance of another person are not met.  38 C.F.R. §§ 3.351, 
3.352 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks benefits as noted on the title page.  The Board 
will initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their application 
to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The September 1997 rating decision on appeal that denied 
increased rating for PTSD was issued before enactment of the 
VCAA.  However, following provision of the required notice and 
completion of all indicated development of the record, the 
originating agency readjudicated the claim.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by readjudication of 
the claim).  There is no indication or reason to believe the 
ultimate decision of the originating agency on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.  Further, the most recent joint 
motion of the parties, as incorporated by the Court's Order, 
expressed no issues regarding duties to notify and assist.  The 
Board is confident that if any additional VCAA defects existed in 
its August 2004 decision, such defects would have been brought to 
the Court's attention in the interest of judicial economy.

In regard to the service connection issues on appeal, the record 
reflects that the Veteran was not provided notice with concerning 
the effective-date and disability-rating elements of the claims 
until June 2006, after the April 2006 rating decision on appeal.  
As explained below, the Board has determined that service 
connection is not warranted for any of the claimed disabilities.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with respect 
to those elements of the claims is no more than harmless error.

Finally, the Veteran was provided appropriate notice with respect 
to the aid and attendance claim by a letter in March 2008, well 
before the May 2008 rating decision on appeal.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims on appeal.  The Veteran's 
service treatment records (STRs) and Social Security 
Administration (SSA) disability records are associated with the 
claims files; the SSA records pertaining to the Veteran's wife 
are also on file.  Post-service treatment records have been 
obtained from those VA and non-VA providers identified by the 
Veteran as having relevant records.  Neither the Veteran nor her 
representative has identified any other evidence that could be 
obtained to substantiate any of the claims, and the Board is also 
unaware of any such evidence.  

The Board's remand in January 2007 directed the originating 
agency to afford the Veteran a VA psychiatric examination, and 
the Veteran was afforded an examination in June 2008 that the 
Board has found to be adequate for rating purposes; the Board 
accordingly finds the originating agency has substantially 
complied with the requirements of the Board's last remand.  
Dymant v. West, 13 Vet. App. 141, 146-47 (1999). 

When the issue on appeal is new and material evidence, VCAA duty-
to-assist is not triggered unless and until the claim is 
reopened.  38 U.S.C.A. § 5103A.  For those claims for service 
connection that are not denied for new and material evidence, as 
noted below the Veteran has not shown a prima facie case for 
service connection and medical examination is not required at 
this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  
3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) 
(per curiam).

In sum, the Board is satisfied that that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

New and Material Evidence

Legal Principles

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Analysis: hearing loss and headaches

A decision by the Board in March 1991 denied service connection 
for headaches and for hearing loss, based on the Board's 
determination that hearing loss was manifested many years after 
discharge from service and was not incurred in service or 
secondary to the service-connected  nerve disorder involving the 
right side of the face.  The Board also found no headache 
disorder had been diagnosed in previous VA neurological 
examinations.  The Board's decision is final.  38 C.F.R. 
§ 20.1100.

The evidence of record at the time of the Board's decision 
consisted of the following: service treatment records (STRs) 
showing treatment for tension headache in March 1973 after 
working in the sun; treatment records from Dr. Siegfried 
Hausladen showing treatment for headaches reportedly beginning in 
early 1984; treatment report from Booth Hospital dated in August 
1984 showing complaint of frequent headaches; letter from 
Cincinnati Neurological Associates dated in April 1986 showing 
treatment for multiple somatic complaints but no neurological 
abnormality identified on examination; treatment report from 
Booth Hospital dated in June 1986 showing treatment for severe 
migraine headaches reportedly chronic since the last 2-3 years 
(no diagnosis after extensive neurological workup); VA medical 
certificate dated in October 1987 showing complaint of episodic 
headaches beginning four years previously; VA outpatient 
treatment note dated in January 1988 showing complaint of 
headaches beginning four years previously; VA neurology clinic 
note in April 1988 showing an impression of chronic headaches 
with no definable etiology but suspect tension; VA audiological 
consults in August 1988 and August 1989 showing sensory  hearing 
loss in the right ear and high-frequency sensory hearing loss in 
the left ear; VA neurological compensation and pension (C&P) 
examination in August 1989 showing complaint of bilateral 
headaches without nausea but no corresponding neurological 
deficit on examination; and VA neurology consult in November 1990 
for evaluation of 3-year history of migraine headaches. 

Evidence received since the Board's March 1991 decision that 
pertains to the claimed headaches and hearing loss consists of 
the following: a VA medical consult in June 1991 showing 
provisional diagnosis of migraine headaches; a VA outpatient 
treatment note in September 1991 showing impression of probable 
migraines for the last 3-4  years; a December 2002 private 
treatment note showing the Veteran reported a 25-year history of 
occupational noise exposure, and showing impression of probable 
noise-induced asymmetrical sensorineural hearing loss (SNHL); 
letter from Dr. Theodore Miller in August 2003 stating the 
Veteran reported exposure to loud noises at work; letter from the 
Veteran in May 2006 that attributed his hearing loss to noise 
exposure in service; VA audiological evaluation in February 2007 
in which the Veteran reported exposure to rifle and artillery 
noise in service without ear protection and subsequent 25-year 
exposure to factory noise but with consistent use of ear 
protection; intermittent VA audiological notes showing hearing 
loss and issue of hearing aids; intermittent VA medical treatment 
notes noting complaints of headaches variously described as 
migraines, as "tension" headaches and as "vascular" headaches. 

On review of the evidence above, the Board finds the Veteran had 
not presented any new evidence that is material to the claims for 
service connection for hearing loss or for headaches.  The 
Veteran has neither articulated a new theory of entitlement nor 
shown a different diagnosis for an underlying disorder.  
Similarly, he has not introduced any additional evidence showing 
incurrence of hearing loss or headaches during service, or any 
evidence of hearing loss or headaches as etiologically related to 
active service or to a service-connected disability.  

In sum, nothing is sufficient, when considered by itself or with 
previous evidence of record, to raise a reasonable possibility of 
substantiating the claim for service connection for hearing loss 
and/or headaches.  Accordingly, the Board finds that new and 
material has not been received to warrant reopening of those 
claims.

Analysis: right foot disorder

The RO denied service connection for a right foot disorder in 
June 1992.  The Veteran did not appeal.  The RO's rating decision 
is accordingly final.  38 C.F.R. § 20.302.

Evidence received since the RO's June 1992 rating decision that 
pertains to the claimed right foot disorder includes assertions 
by the Veteran that he injured his right ankle in 1974 in a 
suicide attempt that was related to his service-connected PTSD, 
and also includes a letter from Dr. Robert K. Johnson dated in 
February 1998 asserting he had performed an open reduction on the 
Veteran's right ankle in the early 1970s.  The Board has 
determined that the foregoing evidence is not cumulative or 
redundant of the evidence previously of record and is sufficient 
to establish a reasonable possibility of substantiating the 
claim.  Therefore, reopening of the claim is in order.
 
Entitlement to Service Connection

Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation.

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).  

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence that (1) 
the condition existed prior to service, and (2) the condition was 
not aggravated by service.  

By "clear and unmistakable evidence" is meant that which cannot 
be misunderstood or misinterpreted; it is that which is 
undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

Where a veteran served for at least 90 days during a period of 
war and manifests a arthritis to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis: Right Foot Disorder

STRs include a self-reported Report of Medical History (pre-
induction) dated in June 1971, in which the Veteran reported 
history of foot trouble as well as broken bones;  however, the 
corresponding Report of Medical  Examination shows clinical 
evaluation of the feet as "normal."  In December 1971 the 
Veteran complained to the dispensary at Fort Polk of numbness in 
the right foot; he stated at the time that the instep had been 
broken and could not be fixed until he stopped growing.  In 
January 1972 he returned to the dispensary complaining of 
numbness in the toes of the right foot radiating in a 
"stocking" distribution, but X-rays of both feet were normal.  
A clinical note in August 1973 states the Veteran had been shown 
by X-ray to have a bony cuniform of the right foot.  Separation 
physical examination in June 1973 showed clinical evaluation of 
the lower extremities as "normal."

VA X-rays of the right leg in April 1992 showed an old healed 
fracture of the lower third of the fibula and an old ununited 
facture of the malleolus, as well as degenerative changes in the 
tibiotalar joint.

A letter from Dr. Robert K. Johnson dated in February 1998 
asserts he had performed an open reduction on the Veteran's right 
ankle in the early 1970s.  The Veteran got along fine until he 
reportedly went somewhere else to have the screw taken out; after 
the screw was removed the Veteran had pain and stiffness in the 
lateral forefoot that was not present previously.

VA X-rays of the right ankle at some time in 1998 showed severe 
osteoarthrosis of the ankle joint with soft tissue swelling over 
the medial malleolus suggestive of chronic instability and 
reinjury.

In December 1998 the Veteran complained to the VA clinic of right 
ankle pain associated with a motor vehicle accident in the past.

The Veteran had a duplex examination of the RLE at St. Luke's 
Hospital in July 1999 that resulted in an impression of extensive 
superficial phlebitis throughout the greater saphenous vein 
(GSV).   

In August 2000 the Veteran presented to the VA vascular clinic 
complaining of edema in the right lower extremity (RLE) that he 
asserted was exacerbating the right ankle condition.  The Veteran 
reported he had been prescribed anticoagulant therapy for deep 
vein thrombosis (DVT) by a non-VA medical provider and wanted VA 
to treat the disorder.  However, a venous study by VA showed no 
DVT of the right leg.  

The record contains handwritten clinical notes by an unidentified 
provider in October 2000 noting the Veteran asserted he was in a 
car wreck in 1974 in which his ankle was broken in three places; 
he also had his foot crushed by a cow when he was 12 years old.  
He also had an ankle crushed at work 10 years previously and a 
blood clot in the previous year.  The clinical impression was 
possible DVT.  However, an imaging analysis by St. Elizabeth 
Hospital in October 2000 showed no DVT in either leg.

The Veteran was treated by Dr. David Robertson, a podiatrist, in 
June-August 2002 for complaint of chronic pain and swelling of 
the right ankle.  The Veteran attributed his condition to a motor 
vehicle accident in 1974.  The diagnoses were posttraumatic 
arthritis of the right ankle and chronic venous stasis.

The Veteran had a VA orthopedic clinical evaluation in November 
2003 during which he reported he sustained a fracture of the 
right ankle during an automobile accident in 1974; he did fairly 
well and the pin was removed about 15 years ago.  He continued to 
do well until he had a workplace accident in which he also 
injured his neck and right shoulder.  He also reported a 
thrombophlebitis about two years ago that resulted in 
considerable swelling in the right leg.  X-rays of the right foot 
were normal, while X-rays of the right ankle showed severe 
arthrosis of the right superior talotibial joint and old healed 
deformities of the distal right fibula and malleolus.  The 
examiner diagnosed traumatic arthritis of the right ankle, 
aggravated by the work-related neck and shoulder disorders and 
also by the Veteran's obesity.

VA X-rays of the right ankle in July 2005 showed posttraumatic 
severe osteoarthritis of the ankle and extensive soft tissue 
swelling of the right leg and foot.  The Veteran was advised 
regarding ankle fusion surgery.  

The Veteran was treated at the VA pain clinic in December 2005.  
He reported that during marital strife he had abused alcohol and 
driven his car through some trees, fracturing his ankle in 
several places.  Several years thereafter his right 
foot/instep/ankle was caught under a fork lift at work; also, 
when he was 11 years old a cow stepped on his right foot causing 
pain and an undiagnosed injury. 

The Veteran had a VA history and physical (H&P) examination in 
July 2006 in which he informed the examiner of separate injuries 
to his right foot and ankle: at age 11 his right foot was crushed 
by a horse and then by a cow; in 1974 he had a crush injury to 
the ankle in an automobile accident; and, in the 1980s he 
sustained another crush injury to the foot.  He underwent right 
ankle fusion surgery at VA in July 2006.

The Veteran submitted a letter to VA in August 2006 asserting a 
cow had crushed his right instep when he was about 11 years old, 
but the injury could not be repaired until he stopped growing.  
He complained of the right foot problems frequently during 
service but was ignored.  The Veteran generally asserted he had a 
preexisting right foot disorder that was aggravated by active 
service.  He also asserted he fractured his right ankle in three 
places in 1974 in a suicide attempt in which he deliberately 
drove his car into a grove of trees; he asserted he was in 
service at the time (as a reservist who was subsequently recalled 
into active service in 1975) and also asserted the suicide 
attempt was caused by the then-undiagnosed PTSD although 
immediately triggered by a divorce.  He enclosed a photograph of 
the wrecked automobile.

The Veteran submitted a letter to VA in April 2007 asserting that 
he began drinking because of his chronic pain related to active 
service.  In October 1974 his wife left him because of his 
drinking and anger, which caused him to attempt suicide by 
driving his car into trees; during that suicide attempt his right 
ankle was crushed.

The Veteran had a VA X-ray study of the right ankle in March 2007 
due to complaint of increased pain; the impression was 
postsurgical changes and tibiotalar arthrodesis.  Thereafter, a 
VA X-ray in June 2007 resulted in an impression of unchanged 
tibiotalar arthrodesis and moderate-to-advanced posterior 
osteoarthrosis but no acute traumatic osseous abnormality.

In October 2009 the Veteran submitted a statement that he had 
been called to active duty at Camp Grayling in 1975.  He enclosed 
a copy of orders discharging him from the Army Reserve Component 
effective from November 1977.  (The Board notes at this point 
that November 1977 is the normal discharge date based on a six-
year service commitment beginning with the Veteran's induction in 
November 1971.)  Thereafter, a December 2009 administrative 
finding by the RO states VA had been unable despite best efforts 
to verify any active service dates for the Veteran, to include 
active duty for training and inactive duty for training, during 
the period 1974-1975.

On review of the evidence above, the Board finds as a threshold 
matter that the Veteran is not shown by clear and unmistakable 
evidence to have had a right foot disorder prior to active 
service.  Specifically, the Veteran's the lower extremities were 
noted as "normal" in his induction examination.  Although he 
has reported injury prior to service including being stepped on 
by a cow, only such conditions as are recorded in physical 
examination reports are to be considered as "noted;" the 
Veteran's reported history of the pre-service existence of a 
disease or injury does not constitute notation of such disease or 
injury, but is considered with all other evidence in determining 
if the disease or injury pre-existed service.  Paulson v. Brown, 
7 Vet. App. 466, 470 (1995).

In regard to incurrence during service, the STRs do show 
complaint during service of numbness and tingling, but there is 
no diagnosis during service of an underlying disorder and the 
Veteran's separation examination listed the lower extremities as 
"normal."  The Board accordingly finds STRs do not establish 
the presence of a chronic disorder.

Service connection for arthritis may be granted if the disorder 
becomes manifest to a compensable degree within the first year 
after discharge from service even if not shown during service.  
Here, the Veteran is shown to have arthritis of the right ankle, 
but not shown to have had arthritis to any degree within the 
first year after discharge, so the presumption does not apply.
 
The Veteran now asserts his current right foot disorder is due at 
least in part to fracture during a post-service motor vehicle 
accident in 1975, and this is substantiated by contemporary 
medical treatment records.  However, there is no competent 
evidence this accident was etiologically related to active 
service.  The Veteran has intimated he was on active duty 
training with the Reserve Component at the time, but this is not 
corroborated by any objective evidence.  He has also intimated 
the crash was a suicide attempt attributable to the service-
connected PTSD, but the Board cannot find the Veteran to be 
credible in this regard.

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may not ignore a veteran's testimony simply 
because he or she is an interested party and stands to gain 
monetary benefits; personal interest may, however, affect the 
credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).

In this case the Veteran is noted by psychiatric opinion to be a 
poor historian, which argues against his credibility.  Further, 
to the degree that his crash in 1975 was indeed a deliberate 
suicide attempt rather than an actual accident, the Veteran did 
not have any diagnosed psychiatric disorder at the time and at no 
point during the documented treatment for the Veteran's 
psychiatric disorder, however diagnosed, has the Veteran been 
considered to be a serious suicide risk due to delusions, 
hallucinations or other manifestations attributable to a 
psychiatric disorder.

The Veteran asserts his wife left him in 1975 because of his PTSD 
symptoms and took their daughter with her, and that his attempted 
suicide was because he was despondent over the loss.  Thus, by 
the Veteran's account the triggering event for his purported 
suicide attempt was being abandoned by his wife.  The Board notes 
that proximate cause is that which, in a natural and continuous 
sequence, unbroken by any efficient intervening cause, produces 
injury, and without which the injury would not have occurred.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  An "intervening 
cause" is one that comes between the initial force or cause and 
the injury.  Black's Law Dictionary, 1225 (6th ed. 1990).  In 
this case the connection between the Veteran's PTSD on the one 
hand and his purported suicide attempt in 1975 is simply too 
tenuous to be proximate cause on which a claim for secondary 
service connection can be based, given the intervening cause of  
being abandoned by his wife.   

The Board has found the Veteran does not have a right foot 
disorder that is etiologically related to his active service or 
was caused or permanently worsened by his service-connected PTSD.   
Accordingly, service connection must be denied.

The evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.
 
Analysis: Right Knee, Left Knee and Left Ankle Disorders

STRs include a self-reported Report of Medical History (pre-
induction) dated in June 1971, in which the Veteran reported 
history of broken bones, not further explained.  The 
corresponding Report of Medical Examination shows clinical 
evaluation of the lower extremities as "normal."  In December 
1971 the Veteran complained to the Fort Polk dispensary of left 
knee pain when bending; the Veteran reported his knee problem was 
related to a broken left ankle; examination showed a bony 
prominence on the dorsum of the left foot and the Veteran was 
fitted for a larger boot.  In June 1972 he presented to the 
dispensary at Fort Sill complaining of swelling and stiffness in 
the left knee for about one year; he reported history of chronic 
bilateral knee pain but X-rays of the knees were normal.  He also 
reported fracture of the left ankle in a falling accident one 
year previously.  In August 1973 he complained of left ankle pain 
after running.  The Veteran's report of medical examination at 
the time of separation from service shows clinical evaluation of 
the lower extremities as "normal."

A VA treatment note in October 1989 shows complaint of knee pain, 
right worse than left.  The clinical impression was early 
osteoarthritis of the knees.

VA immunology clinic notes dated in March 1991 and September 1991 
show complaint of left knee, right shoulder, and right elbow 
pain, as well as left knee swelling.  The clinical impression was 
fibrositis.  There was no evidence of fluid on the left knee.

VA X-rays of the left ankle in April 1992 showed no abnormality.

In July 1997 Dr. Arthur Kunath, an osteopath, evaluated the 
Veteran for longstanding history of diffuse arthralgias with 
particular pain in the knees and right shoulder.  Examination of 
the joints was unremarkable except for mild crepitance of the 
knees.  The clinical impression was diffuse arthralgias with some 
very mild osteoarthritis of the knees but no evidence of an 
inflammatory process.  There was no evidence of gout.

The Veteran had a VA orthopedic clinical evaluation in November 
2003 during which he reported that three years previously he 
sustained a workplace injury to his neck and right shoulder.  
Examination of the knees was essentially negative and there is no 
indication of any complaint related to the left ankle.
    
The Veteran was treated at the VA pain clinic in December 2005.  
There is no indication of a left ankle abnormality, and the knees 
were within normal appearance.  

The Veteran submitted a letter to VA in April 2006 asserting he 
had broken his left ankle in an accident in the barn at Christmas 
1970, less than one year prior to his induction into service.  
The Veteran generally asserted he had a preexisting left ankle 
disorder that was aggravated by active service.

The Veteran presented to the VA orthopedic clinic in January 2008 
complaining of left knee pain secondary to having fallen four 
months previously; the Veteran was afraid he may have chipped a 
bone.  On examination the left knee had no swelling or redness 
and full range of motion, although with mild crepitus.  The 
clinical impression was knee injury with possible loose 
cartilage.  X-rays confirmed probable loose bodies in the knee 
joint and effusion.   
 
VA X-rays of the left knee in June 2009 showed mild 
osteoarthrosis.

Beginning with the left ankle, the Veteran asserts he had a left 
ankle disorder prior to active service that was aggravated by 
active service.  However, there is no clear and unmistakable 
evidence of such a preexisting left ankle disorder, so the 
presumption of soundness applies.  STRs show isolated complaints 
of left ankle pain but do not show a chronic disorder at the time 
of separation.  Finally, there is no demonstrated left ankle 
disability at any time during the period under review; in the 
absence of a proof of present disability there can be no claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that 
the requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim and 
that a claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of the 
claim).

Turning to the knees, the Veteran is shown to have degenerative 
disorders of the knees.  However, evidence of a present condition 
is generally not relevant to a claim for service connection, 
absent some competent linkage to military service.  Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  In this case there is no 
such evidence of linkage.

The Board notes first that there is no indication of arthritis of 
the knees to any degree within the first year after discharge 
from service, so presumptive service connection under 38 C.F.R. 
§§ 3.307 and 3.309 is not for application.

There is also no indication whatsoever of knee trauma in service 
or medical opinion showing a nexus between the current bilateral 
knee disorder and service.  The Veteran has asserted a personal 
belief in such a relationship, but the evidence of a link between 
current disability and service must be competent; Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  A layperson is not 
considered capable of opining, however sincerely, in regard to 
causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 
187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 
1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Rather, it is the province of trained 
health care professionals to enter conclusions that require 
medical expertise, such as opinions as to diagnosis and 
causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this 
case there is no such competent medical opinion of record.

The Veteran has not asserted, and the evidence of record does not 
show, that he has had chronic symptoms of bilateral knee pain 
since his discharge from service, so service connection under 
38 C.F.R. § 3.303(b) is not for consideration.   Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

The Board has found the Veteran does not have a left ankle or 
bilateral knee disorder that is due to or was aggravated by 
active service; accordingly, service connection must be denied.  
The evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Evaluation of Disability

Legal Principles

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In 
relevant part, the rating criteria are as follows.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  




Analysis

VA mental health clinic (MHC) treatment notes from April-July 
2001 show symptoms of reported social isolation and depression.  
Global assessment of function (GAF SCORE) ranged from 35 (April) 
to 48 (June).  The Veteran reported in May that he was afraid of 
being fired from his job due to absenteeism.
 
The Veteran had a VA psychiatric examination in July 2001 in 
which he reported he was financially supporting two teenage 
children as well as his wife, from whom he had been separated 
since 1994 but who could not support herself.  The Veteran worked 
fulltime as an electrician.  The Veteran lived alone and drove 
himself to the examination.  The Veteran currently took three 
types of psychiatric medications: a mood stabilizer, a sedating 
antidepressant and a sleep medication.  The Veteran asserted he 
had been absent from his job eight days last year due to 
psychiatric symptoms and had been suspended for it.  He reported 
symptoms of always being tense and hypervigilant.  He endorsed 
sleep problems and nightmares.  He asserted he was able to 
maintain his own activities of daily living (ADLs).  He stated he 
did not enjoy being around people but denied panic symptoms.  He 
complained of long history of memory and concentration problems.  
He endorsed one suicide attempt in 1973 or 1974 but denied 
current suicide ideation or intent.

On examination the Veteran was oriented times three.  His recall 
was grossly normal and his speech was normal.  His thoughts were 
relatively goal-oriented.  Judgment and insight were intact.  He 
endorsed nightmares every night and intrusive thoughts four or 
five times per day.  The examiner diagnosed PTSD, bipolar 
disorder not otherwise specified (NOS), and alcohol abuse in 
remission, as well as schizoid traits.  The examiner assigned a 
GAF score of 65-70 based on PTSD alone.

A November 2001 note from the Veteran's staff psychologist states 
she had been working with the Veteran for more than 15 years and 
could not easily distinguish symptoms attributable to the 
service-connected PTSD from those attributable to the nonservice-
connected bipolar disorder.  The psychologist also noted the 
presence of pain disorder and somatic complaints as well as 
personality disorder.  The psychologist stated the Veteran's 
actual GAF SCORE from all diagnoses was 45.

In December 2001 the VA psychologist noted in an MHC note that 
the Veteran seemed to be improved with new medication.  There was 
no evidence of suicidal or homicidal ideation and no psychosis.  
Current GAF SCORE was 49.

MHC notes in 2002 show that in January 2002 the Veteran was 
concerned about layoffs at work but continued to work more than 
12 hours per day; he reported stress and anxiety but denied 
homicidal or suicidal ideation and his GAF score continued at 49.  
In February his anxiety lessened and his GAF score increased to 
52.  In June he reported fatigue and stress and his GAF score was 
back down to 48.  In December his GAF score was 49; the 
psychologist noted the Veteran's history of sleep complaints was 
probably sleep apnea.

In November 2003 the Veteran was examined by Dr. Kevin Eggerman 
in support of his claim for SSA benefits.  The Veteran described 
difficulty getting along with others and conflict with others.  
He also reported affective instability, anger sometimes intense, 
and chronic feelings of emptiness and boredom.  He did not 
spontaneously describe any flashbacks or nightmares.  On 
examination the Veteran's grooming and hygiene were fair.  He 
demonstrated poor cooperation and poor effort, and he appeared to 
be manipulative.  There was no evidence of psychomotor slowing or 
increased latency of response, and no evidence of tearfulness or 
interactive distress.  The Veteran was primarily defensive, with 
minimal agitation; he smiled and laughed frequently during the 
interview.  Thought processes were otherwise logical, coherent 
and goal-oriented.  Concentration was fair, without 
distractibility.  Thought content was without delusions, 
hallucinations or paranoia.  There was no evidence of homicidal 
or suicidal ideation.  Range of affect was fair-to-good with no 
depression per se but mild anxiety.  The diagnosis was mood 
disorder NOS and alcohol dependence in partial remission (the 
examiner specifically did not find a diagnosis of PTSD), and the 
assigned GAF score was 60-65.
 
MHC notes in 2003 show the Veteran complained of an altercation 
at work in January, as well as continued lethargy and suicide 
ideation; GAF score was 45.  In March 2003 he reported being 
afraid he would be fired from his job because he had missed 6 
weeks of work due to worker compensation-related rotator cuff 
surgery; GAF score continued at 45.  In April he reported stress 
from his medical problems, concerns about his children, intrusive 
memories on the anniversary of the in-service assault that caused 
his PTSD, and legal problems with his county because of many cars 
on his property; GAF score was 44.  In June he reported financial 
stress because his worker compensation payments had stopped, and 
his GAF score was down to 42.  In October he reported suicide 
ideation because he felt he was physically and mentally falling 
apart; the Veteran's treating VA psychiatrist and treating VA 
psychologist consulted and agreed that their combined 
interventions appeared to have little impact on the course of the 
Veteran's illness.  In December the psychologist stated that 
despite medication and counseling the Veteran's psychiatric 
situation was deteriorating rather than improving due to his 
current physical and financial stressors and that his GAF score 
was between 41 and 45.

MHC notes in 2004 show the Veteran continued to report extensive 
periods of sleep as a means to deal with stress related to his 
medical complaints and his financial difficulties.  In April he 
stated his SSA disability benefits had been approved for various 
medical disorders, which relieved some of his financial stress, 
but his lethargy and apathy continued; his GAF score was 46.  In 
June he reported problems with pain and with missing his son, who 
had recently joined the Marines; his GAF score was 44.  In July 
he reported his nerves were "shot" and complained of anger 
management problems; his GAF score was 46.  In August his 
symptoms improved and his GAF score was 50.  In September-October 
he described feelings of hopelessness associated with his medical 
problems and his GAF score was down to 42.  In November his pain 
was better controlled and his GAF score was back up to 50.  

In February 2005 the Veteran's main topic at the MHC, as usual, 
was his sleep disturbance; in virtually the same breath he 
reported insomnia and episodic hypersomnia.  In May he reported 
frustration because his worker compensation claim had been 
denied; he also reported hypersomnia as a stress coping 
mechanism.  In June he reported hopelessness and increased pain 
that was robbing him of his joy of life, as well as continued 
nightmares and intrusive thoughts; he was assigned a GAF score of 
39 although in July it had improved to 45.  In August he 
expressed interest in inpatient treatment because of suicidal 
thoughts, but he declined inpatient admission because he would 
not get a private room; he also reported a suicide gesture but 
later denied it had been serious.   

In December the Veteran was admitted for inpatient treatment for 
professed suicidal ideation and for feeling s of hopelessness and 
loss of control, as well as for pain management.  He reported 
worsening nightmares, depression, fatigue, sleep problems, 
suicide ideation, isolation, crying spells and somatic 
complaints.  On admission his appearance was disheveled and he 
was oriented times two; his mood was depressed; his affect was 
congruent; his form of thought was ruminating; content of thought 
was somatic delusions of pain; there were no hallucinations but 
there were paranoid trends; judgment was impaired; memory was 
intact; suicidal ideation was positive but intent was negative; 
insight was limited.  His GAF score at the time of admission was 
30.  After approximately 20 days of inpatient treatment the 
Veteran departed against medical advice because he was angry at 
being required to share a room with others, at which time his 
discharge GAF score was 55.

The Veteran was reevaluated in March 2006.  It was noted he 
currently lived with his 20-year old son.  During interview he 
was oriented times four.  His thought process was somewhat 
tangential, his affect labile, his mood depressed.  He endorsed 
suicidal ideation but denied intent; he stated he had attempted 
suicide in October 2005 but merely woke up groggy.  He denied 
hallucinations but admitted to hearing sounds around the house; 
he also admitted to feeling like other people were plotting 
against him.  His speech was slightly pressured.  Insight and 
judgment were limited.  He reported impairment of short- and 
long-term memory.  He endorsed nightmares three times per month 
and intrusive thoughts daily.  He reported feelings of isolation 
and detachment, trouble falling asleep and staying asleep, 
irritability, anger management problems, and hypervigilance.  The 
interviewer did not assign a GAF score.

In April 2006 the Veteran was interviewed by a VA psychologist.  
The Veteran's appearance was normal and his hygiene was good.  
Eye contact was good.  Psychomotor activity was slowed due to 
reported physical pain.  Behavior and speech were normal.  Mood 
was depressed and affect was congruent.  The Veteran endorsed 
suicidal ideation but denied intent.  Thought form was relevant 
and logical but content had intrusive thoughts and flashbacks.  
There was no indication of a thought disorder.  The psychologist 
diagnosed major depressive disorder (MDD), panic disorder, PTSD, 
bipolar disorder NOS and alcohol dependence in sustained full 
remission.  The psychologist assigned a current GAF score of 45; 
the same GAF score was repeated in July.

In March 2007 the Veteran sent his VA psychiatrist an E-mail 
expressing a wish to die.  The psychiatrist noted the Veteran had 
frequently expressed a passive wish to die but had never made a 
suicide attempt.  However, the psychiatrist sent VA police to do 
a health and welfare check at the Veteran's home, where they 
found him asleep and well.  Shortly thereafter the Veteran 
presented to the same VA psychiatrist stating things were 
terrible and the Veteran could not handle it.  The Veteran was 
dirty and disheveled and appeared to be at dysphoric 
dysfunctional baseline level.  However, the Veteran spoke 
spontaneously and coherently and denied suicide intent.

The Veteran had an initial evaluation by a VA psychiatrist in May 
2007 in which he reported chief complaint of suicidal thoughts on 
a daily basis; however, his only actual attempt had been in 1974 
when he drove his car into some trees.   He reported depressed 
mood, lethargy, no energy, poor appetite, psychomotor slowing, 
poor concentration and feelings of hopelessness.  He reported he 
had worked for the same company as an electrician for 25 years 
and had never been fired.  On examination the Veteran was dirty 
and very malodorous, but oriented times four.  Behavior, activity 
and speech were normal.  The Veteran described his mood as 
depressed, but his affect was stable and incongruently euthymic.   
Thought process was concrete and slowed, sometimes illogical and 
contradictory.  The Veteran stated he was "always" thinking 
about suicide but denied current plan or intent.  He denied 
hallucinations.  Cogitation showed impairment of memory, 
attention, executive function and information.  Insight was poor 
and judgment was limited by poor insight.  

The examiner noted that although the Veteran's diagnosis had been 
in question for decades parts of his narrative were consistent 
and clear: the Veteran had incurred traumatic brain injury (TBI) 
either in the assault in service or in the 1974 motor vehicle 
crash as evidenced by bifrontal encephalopathy on imaging.  His 
treatment had been complicated by non-compliance with medications 
as well as disconnect between his functional performance and 
subjective experience.  It was unclear as to whether his 
medications had ever done him any good.  That being said, the 
most probable diagnoses were mood disorder due to TBI, with both 
depressive episodes and at least one manic episode; chronic PTSD; 
alcohol abuse in partial remission; and benzodiazepine abuse.  
The examiner assigned a GAF score of 45.  The examiner also 
stated sleep apnea was a very good candidate for the Veteran's 
sleep problems.  He also stated the Veteran was not an acute 
suicide risk.

The Veteran had a VA psychiatric C&P examination in July 2007, 
performed by a psychologist who reviewed the claims files and 
medical records.  The examiner noted the Veteran was separated 
from his wife but had regular contact with his two grown 
children.  The Veteran asserted he had no close friends and 
wished none.  The Veteran denied history of suicide attempts or 
violence.  The Veteran presented for examination in dirty 
clothes; he was lethargic and his speech was slow.  His attitude 
was sullen, his affect constricted and his mood dysphoric.  He 
was inattentive, but oriented times three.  Thought process and 
content were unremarkable.  The Veteran was not delusional and 
judgment was unimpaired, although insight was impaired.  The 
Veteran endorsed sleep disruption but denied hallucinations.  
There was no indication of inappropriate or ritualistic behavior, 
panic attacks, or episodes of violence or suicidal/homicidal 
thoughts.  Extent of impulse control was good.  The Veteran was 
able to maintain standards of minimum hygiene and there was no 
problem with ADLs.  Memory (remote, recent and immediate) was 
normal.  The Veteran endorsed chronic PTSD symptoms.  

The examiner diagnosed MDD and PTSD and assigned a GAF score of 
60, representing moderate impairment of daily functioning.  The 
examiner specifically stated the Veteran's PTSD did not cause 
total occupational and social impairment, and that the PTSD did 
not cause deficiencies in judgment, thinking, work or school.  
The examiner affirmed that PTSD caused reduced reliability and 
productivity as manifested by social withdrawal, inability to 
trust others and fear of harm occurring to him.  Further, the 
examiner stated MDD was the primary diagnosis and PTSD was the 
secondary diagnosis; the GAF score for MDD appeared to be 60 but 
the PTSD symptoms caused only mild impact on the Veteran's 
ability to work (the Veteran reported  he stopped working due to 
medical problems, not psychiatric symptoms).   

In August 2007 the Veteran's attending VA psychiatrist noted the 
Veteran reported he had gotten worse since the May 2007 report 
detailed above.  The Veteran reported sadness and hopelessness 
that left him spending the whole day in bed and unable to even 
shop for himself.  He endorsed suicide ideation but denied 
intent.  On examination the Veteran was well-kempt and oriented 
times three.  His attitude was pessimistic but cooperative, and 
his behavior was appropriate.  There were mild restlessness and 
moderate psychomotor retardation.  Speech was slow in rate but 
otherwise normal.  His mood was self-described as "sad" and his 
affect was stable but constricted and dysthymic, with frequent 
incongruent smiles and jokes.  Thought process was linear, 
organized and goal-directed.  Thought content was unremarkable in 
that the Veteran denied delusions or current suicidal or 
homicidal ideation.  The Veteran denied hallucinations.  
Cognition showed intact attention but impaired memory and slowed 
executive function and information integration.  Insight was poor 
and judgment was fair.  The psychiatrist's diagnosis was 
unchanged from May, but GAF score declined to 40.

In October 2007 the Veteran's VA psychiatrist visited the Veteran 
while he was hospitalized for a nonservice-connected medical 
problem (blot clots in the legs).  The Veteran was found to be 
oriented times four, and his speech and attitude were 
unremarkable.  His mood was self-described as "depressed."  
Thought process was linear, organized and goal-directed, and 
thought content was without delusions or suicidal or homicidal 
ideation.  There were no illusions, insight was poor and judgment 
was fair.  Diagnosis was unchanged; no GAF score was assigned.

In January 2008 the Veteran complained to his VA psychiatrist of 
decreased energy, decreased interest, decreased appetite, poor 
motivation, poor concentration and "always" feeling suicidal.  
He stated he would sleep up to 16 hours per day as an avoidance 
mechanism.  On examination the Veteran was well-kempt and in no 
distress or agitation.  He was alert and oriented times four.  
His attitude was pessimistic but cooperative, and his behavior 
was appropriate.   Activity showed no restlessness and mild 
psychomotor retardation.  Speech was normal.  Mood was self-
described as "blue, irritable, angry and depressed."  Affect 
was stable, dysthymic, congruent and constricted in range.  
Thought process was linear, organized and goal-directed.  Thought 
content was negative for delusions; the Veteran endorsed suicidal 
ideation but denied intent.  There were no hallucinations.  
Cognition showed impaired memory, intact attention, slowed 
executive function and information integration.  Insight was poor 
and judgment was fair.  Psychiatric diagnosis was unchanged, and 
a GAF score of 40 was assigned.  Psychiatric notes in February 
2008 are grossly consistent with these observations.

The Veteran had a VA psychiatric C&P examination in June 2008.  
The examiner, a psychiatrist, reviewed the claims files and noted 
the Veteran's psychiatric history in detail.  The Veteran 
asserted he had not worked since 2001 for reasons both medical 
and psychiatric.  The Veteran currently lived by himself and he 
had three grown children of whom he was estranged from one 
daughter, another daughter was away at college and he socialized 
with his son who lived locally.  The Veteran stated he had no 
friends and no desire to socialize.  His only leisure activities 
consisted of sleeping and watching television.  He stated he had 
chronic anger problems but had not attacked anyone since the 
early 1990s.  

On examination the Veteran was disheveled.  Although the Veteran 
described himself as "very depressed" he did not seem depressed 
at all on examination; rather, he was sarcastic and laughed 
incongruously.  The Veteran exhibited some psychomotor 
retardation and was not felt to be a reliable historian.  Thought 
processes were logical and sequential.  He denied hallucinations 
but laughingly stated the dogs sometimes spoke to him at night.  
He stated that he hardly ever bathed but he was not malodorous.  
Memory was intact for immediate, recent and remote.  The Veteran 
endorsed panic attacks but could not state how often they 
occurred.  He stated he would sleep 20 hours per day and that he 
became more anxious and depressed when he had to leave the house; 
however, he did not appear to be excessively somnolent on 
examination.  The diagnoses were mood disorder secondary to TBI, 
PTSD and polysubstance abuse reportedly in remission.  The 
examiner assigned a GAF score for MDD of 50 and a GAF score for 
PTSD alone of 80, and provided a detailed clinical explanation as 
to why the majority of the Veteran's current degree of 
psychiatric dysfunction was less likely than not cause by or the 
result of PTSD, versus the mood disorder secondary to general 
medical condition (TBI with resulting depression) and exaggerated 
by his personality disorder.   

The examiner also stated an opinion the Veteran was not competent 
to handle his own finances due to his inability to manage his 
spending.  

A VA general psychiatry note in February 2009 shows the Veteran 
presented oriented times four and with good attitude.  His 
behavior was controlled; he complained of physical pain.  
Activity and speech were normal.  His mood was self-described as 
"not bad" but he wanted to be in bed.  Affect was bright, 
thought process was intact and there were no delusions.  There 
were no hallucinations and no homicidal or suicidal ideations.  
Memory was intact and judgment and insight were good.  The 
Veteran stated he could drive by himself for short distances but 
needed a companion for longer distances.  The psychiatrist noted 
diagnosis of bipolar disorder, most recent episode depressed, as 
well as mood disorder due to TBI, PTSD and benzodiazepine abuse 
and assigned a current GAF score of 52.  In August 2009 the 
Veteran reported increased family-related stressors and his GAF 
score declined to 50, which was continued in September 2009, 
November 2009 and December 2009.

In June 2009 the RO issued a rating decision finding the Veteran 
to be incompetent to manage his own VA funds, noting the opinion 
of the VA examiner in June 2008 and noting the Veteran had 
already been declared incompetent by SSA.  The Veteran appealed, 
and in September 2009 he was examined by a VA Field Examiner to 
determine his competency to handle his own funds.  The examiner 
noted the Veteran was ambulatory and had good communications 
skills.  The Veteran was able to drive and had a driver's 
license.  He lived alone in a house that was adequately clean and 
in adequate repair.  However, the Veteran had difficulty managing 
his funds and accrued large debts; accordingly the Field Examiner 
recommended the Veteran's wife continue to be the payee of the 
Veteran's VA disability benefits.  

The Veteran had a VA neuropsychological examination in October 
2009 in support of his request for medical opinion to rebut the 
declaration of his incompetency to manage his own financial 
affairs.  The Veteran presented appropriately groomed and 
dressed; his speech was fluent and the content was logical and 
coherent.  There was no overt indication of disordered thinking, 
and his affect was pleasant.  He acknowledged history of PTSD and 
depression and endorsed current family stressors; he also 
reported feeling very depressed because VA proposed to adopt 
SSA's decision to make his wife the payee of his disability 
benefits.  He reported continued suicidal ideation but denied 
intent.  The examiner administered a battery of psychological 
tests to assess functional ability and determined that overall, 
with the exception of borderline impaired function in basic 
attention, the Veteran's neurocognitive functions (memory, 
executive function, language and visual-spatial skills) appeared 
to be intact.  The examiner stated the Veteran had the capacity 
to manage his own funds and financial matters and to make his own 
healthcare decisions.  

The Veteran also presented letters from two vice-presidents of 
his bank attesting to confidence in the Veteran's ability to 
manage his own affairs.  The RO thereupon issued a rating 
decision in January 2010 restoring the Veteran's competency to 
handle his own funds.

The Veteran's most recent VA general psychiatry note was posted 
in February 2010.  The Veteran was currently stressed about being 
recently diagnosed with lymphoma and corresponding worries about 
his mortality.  He denied suicidal ideation and there was no 
indication of psychosis or mania.  The Veteran's appearance was 
casual and he was oriented times four.  His attitude was 
unremarkable and his behavior was controlled and polite.  His 
speech was normal but his mood was self-described as 
"depressed" and "confused."  His affect was broad and thought 
process was intact.  Memory was intact and there were no 
hallucinations.  Insight and judgment were both guarded.  The 
psychiatrist continued the previous psychiatric diagnoses and 
also continued the GAF score of 50.

On review of the evidence above the Board cannot find the 
Veteran's occupational and social impairment from PTSD more 
nearly approximates total than deficiencies in most areas, as 
required for the schedular 100 percent rating.  Throughout the 
period on appeal the Veteran is shown to have lived by himself 
and to performed ADLs to at least minimal standards; he has not 
been a real danger to himself or others and has been functionally 
cogent and free of delusions or hallucinations.  He has 
maintained social contact with family members and despite his 
preference for isolation he has been able to function within 
society as required (shopping, seeking medical attention, etc.).  
Further, he is shown to be mentally capable of managing his own 
finances.  There is accordingly no reasonable basis on which the 
Board can find him to be totally disabled due to his psychiatric 
disabilities in general and his service-connected PTSD in 
particular.

The Board has considered the GAF scores assigned during the 
period.  The GAF score records the clinician's judgment of the 
individual's overall level of functioning, with 100 representing 
a high level of functioning and no psychiatric symptoms.  See 
Quick Reference to the Diagnostic Criteria from DSM-IV, 
Washington, D.C., American Psychiatric Association, 1995.  

GAF scores during the period were 30 at the lowest and 60 at the 
highest.  GAF scores from 21 to 30 indicate inability to function 
in almost all areas.  GAF scores from 31 to 40 indicate major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  GAF scores between 41 and 
50, which represent the Veteran's most frequently-assigned GAF 
range, indicate any serious impairment in social, occupational or 
school functioning.  Quick Reference, supra, pg. 46-47.  Thus, 
the assignment of GAF scores in the range of 30 percent or higher 
supports a conclusion that the impairment from the Veteran's PTSD 
has not approximated a total impairment of function.

The Board notes that while the GAF score is not the sole basis 
for assigning a disability rating, it provides a clinical 
indicator of the patient's functional ability.  Rather, the GAF 
score assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue, and the GAF score must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  
In this case the GAF scores assigned for PTSD are consistent with 
the Veteran's PTSD symptoms as detailed by the various examiners.

In addition to the medical evidence above, the Board has 
considered the lay evidence in the form of the Veteran's 
correspondence to VA.  A layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, even affording the Veteran and his wife full competence 
and credibility, nothing in their statements shows impairment 
more closely approximating the criteria for a 100 percent rating.  

The Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a) .  In 
determining whether a case should be referred for extra-schedular 
consideration, the Board must compare the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  In this case, all of the manifestations of the 
Veteran's PTSD and their resulting social and occupational 
impairment are contemplated by the schedular criteria.  
Therefore, referral of this case for extra-schedular 
consideration is not warranted.

Once a veteran submits evidence of a disability, makes a claim 
for the highest rating possible, and submits evidence of 
unemployability, an informal claim for Total Disability for 
Individual Unemployability (TDIU) is raised.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155.  The 
Court has recently held that a request for a TDIU, whether 
expressly raised by a claimant or reasonably raised by the 
record, is an attempt to obtain an appropriate rating for 
disability or disabilities, and is part of a claim for increased 
compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), 
citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However, 
this Veteran is already assigned a TDIU so Rice does not apply.

The Board has found the criteria for a rating in excess of 70 
percent for PTSD are not met.  The evidence preponderates against 
the claim and the benefit-of-the-doubt rule does not apply.  
Gilbert, 1 Vet. App. 49, 54.

Aid and Attendance Allowance

Legal Principles

The following criteria are used to determine whether a claimant 
is in need of the regular aid and attendance of another person: 
the inability of the claimant to dress himself or herself or to 
keep himself or herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which, by reason of the particular 
disability, cannot be done without aid; the inability of the 
claimant to feed himself or herself through the loss of 
coordination of the upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or a 
physical or mental incapacity that requires care and assistance 
on a regular basis to protect the claimant from the hazards or 
dangers incident to his or her daily environment.  38 C.F.R. 
§ 3.352.  

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court determined 
that it is not required that all of the conditions enumerated in 
the provisions of 38 C.F.R. § 3.352 be found to exist in order to 
establish entitlement to aid and assistance, but that at least 
one of the enumerated factors must be present.  The Court added 
that the particular function the claimant is unable to perform 
must be considered in connection with his or her condition as a 
whole and that it is only necessary to establish that the 
claimant is in need of regular aid and attendance, not that there 
be a constant need.  

Analysis

The Veteran reported to a VA social worker in December 2003 that 
he had been separated from his wife since 1994 but continued to 
support her because she was unable to work due to epilepsy; he 
stated his wife was currently in the process of applying for SSA 
disability benefits.  However, in April 2004 he informed a VA 
psychologist that his wife's request for disability benefits had 
been denied by SSA.  In July 2004 he asked a VA psychologist to 
state in his records that his wife was disabled by epilepsy and 
by her psychiatric conditions; the psychologist declined to do so 
because there was no patient relationship. 

In April 2007 the Veteran submitted the instant claim for 
increased compensation on behalf of his wife, asserting she had 
epilepsy and could not work outside the home.  In April 2008 he 
asserted his wife could not use a lawnmower or work on a ladder 
because of her epilepsy and anxiety attacks.   

SSA records pertaining to the Veteran's wife are associated with 
the claims files.  It appears she was granted SSA disability 
effective from July 2006 for mood disorders (primary diagnosis) 
and anxiety-related disorders (secondary diagnosis); however, she 
was found to be capable of managing her own financial affairs.  
Treatment records associated with her SSA records indicate she 
lived at home and was able to perform ADLs.

Recent VA psychiatric treatment pertaining to the Veteran show 
that his wife is mobile (visits the Veteran's house) and computer 
literate (shops on E-Bay).  In September 2009 the Veteran's wife 
was interviewed by a VA Field Examiner who was investigating the 
Veteran's competency to handle his own funds, and it appears from 
the Field Examiner's report that the Veteran's wife is fully 
mobile and functional; while the Veteran assists her with heavy 
labor such as installing gutters and maintaining her lawn there 
is no evidence whatsoever that she needs assistance from another 
person in performing ADLs.  

The Board accordingly finds the preponderance of the evidence is 
against this claim.


ORDER


As new and material evidence has not been received, reopening of 
the claim for service connection for headaches is denied.

As new and material evidence has not been received, reopening of 
the claim for service connection for bilateral hearing loss 
disability is denied.

As new and material evidence has not been received, reopening of 
the claim for service connection for right foot disability is 
granted.

Service connection for a right foot disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a left knee disability is denied.

An evaluation in excess of 70 percent for PTSD after April 27, 
2001, is denied.

Entitlement to increased compensation based on the need of the 
Veteran's wife for the regular aid and attendance of another 
person is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


